DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19, in step (S110) recites the phrase “…may have an aperture of…” which rendered the claim indefinite because it is not definite whether the recited aperture size is actually required by this claim. Claim limitations should be positively recited in order to render the claim definite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6-10, 12, and 14-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wuqi et al. (CN 106785068 A, as listed within the IDS dated 02/02/2021, with citations below a machine translation attached to this Office action) in view of Tamaki et al. (US 8,679,677 B1), Non-Patent Literature Article “Dip Coating” (What When How, 2017, <https://what-when-how.com/materialsparts-and-finishes/hot-dip-coatings/>), Roumieu (US 4,738,716 A), and Min et al. (US 2018/0205049 A1).
Regarding claim 1, Wuqi teaches a method for preparing a reference electrode (method prepares reference electrode, Wuqi translation abstract), comprising the steps of:
(S11) cleaning and drying a reference electrode substrate (cleaning and drying of copper mesh, Wuqi translation step 3 on page 3);
(S12) welding the reference electrode substrate to a lower portion of a current collector metal sheet (welding of the copper mesh substrate to the auxiliary pole; end of 5 welded to 3.2, Wuqi translation Embodiment 2 step 5 on page 4) with a tab-film adhering thereto (tab 4 between mesh 5 and pole 3.2; Wuqi Figs. 1-2 – see annotations below – and translation page 3 Brief Description of the Drawings denoting tab 4; tab 4 is adhesion-sealed at edge of auxiliary pole 3.2 per Wuqi claim 3).

    PNG
    media_image1.png
    543
    788
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    724
    1097
    media_image2.png
    Greyscale


In (S12), Wuqi fails to explicitly teach that the tab-film is adhered to an upper portion of the current collector.
Tamaki, which is analogous in the art of reference electrodes used within a battery laminate, teaches the use of a reference current collector along with the reference electrode such that the reference electrode is immobilized (Tamaki abstract). Tamaki also teaches the reference collector having a tab adhered thereto (Tamaki C17L30-33 and Fig. 3C) to achieve electrical communication between the electrochemical device, the reference electrode, and the tab which serves as a terminal (Tamaki C5L51-60).
Though Wuqi teaches that the reference collector (auxiliary pole 3.2 in Wuqi Figs. 1-2) is connected to the tab-film (tab 4, Wuqi Figs. 1-2) in a different orientation with the tab and the substrate (mesh 5, Wuqi Figs. 1-2) both being toward the same/lower portion of the collector, Tamaki teaches the 
Thus, a person having ordinary skill in the art would have found it obvious to modify Wuqi to have a similar structural orientation to that taught by Tamaki, such that the reference current collector acted to immobilize the reference electrode as desired and to further orient the tab to be adhered to the collector on the opposite side from the electrode substrate in order to achieve beneficial electrical communication as taught by Tamaki.
Furthermore Examiner notes that modifiers “lower portion” and “upper portion” of the current collector and tab-film are relative to the orientation of the reference electrode and that the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (MPEP 2144.04 VI C). A person having ordinary skill in the art would have found it obvious to orient the connection of the tab versus substrate onto opposite upper/lower sides of the current collector as needed to meet the desired design and avoid improper connection and issues such as short-circuiting between the substrate and the tab, for example.
Thus, step S12 in rendered obvious.

Further regarding claim 1, Wuqi fails to explicitly teach the steps of:
	 (S13) melting metal lithium into a liquid state in an anhydrous and oxygen-free environment, and continuously heating the liquid metal lithium to remove surface impurities;
(S14) immersing a lower portion of the reference electrode substrate welded with the current collector metal sheet into the liquid lithium and keeping the reference electrode substrate standing, so that the lower portion of the reference electrode substrate is coated with a metal lithium layer; and


	Wuqi does teach the coating of lithium metal onto the copper mesh substrate (see annotated Wuqi Fig. 2 above and translation Embodiment 1 first paragraph on page 4) but does not explicitly teach the method of dip-coating the substrate into molten lithium and wrapping such with a separator as in instant claim steps S13-S15.
The “Hot-Dip Coatings” article, which is analogous in the art of coating metal with metal, teaches that a coat layer can be produced by immersing a base metal in a bath of the molten coating metal (article pg. 1, para. 1) and teaches that such a coating technique is more cost-effective than electroplating (article pg. 1, para 2). The article further teaches that copper is a suitable base metal which can be dip-coated into a relatively low-melting temperature metal (pg. 1, para. 2). Note that it is known within the art that the melting temperature of lithium (180.5 °C) is lower than that of copper (1,085 °C), so the hot-dip technique would be functional between the two when copper is the base metal.
Since Wuqi teaches that the copper mesh substrate is to be coated with lithium, a person having ordinary skill in the art would have found it obvious to use simple substitution, thus employing the known hot-dip method taught by the “Hot-Dip Coating” article to yield a predictable coat of lithium onto the substrate of Wuqi. The simple substitution of one known element for another to obtain predictable results is prima facie obvious (MPEP 2143 I B). Examiner also notes the modifiers “lower portion” is relative to the orientation of the reference electrode substrate; however, it would have been obvious to dip-coat the lower portion of the substrate to allow for gravity to act upon the molten lithium.


Roumieu, which is analogous in the art of using lithium in manufacturing, teaches that in order to best obtain desired characteristics of lithium for use in industry, it is desirable to remove impurities from lithium in a molten state (Roumieu abstract and C1L4-26). Roumieu teaches that lithium purification occurs when the temperature of molten lithium is maintained between 400-700°C (Abstract). 
A person having ordinary skill in the art, when modifying Wuqi to employ the hot-dip coating method as taught by the Non-Patent Literature article above, would have found it obvious to continuously heat the molten lithium to maintain the high temperatures taught by Roumieu to achieve purity of the lithium coating and thus attain more desirable characteristics of pure lithium versus that with impurities.
Additionally, Wuqi does teach that lithium is sensitive to both oxygen and water vapor and thus should not be exposed to normal atmospheric conditions (Wuqi translation Background Technology section, second paragraph, page 2). Thus, a person having ordinary skill in the art would have found it obvious to apply the techniques of the “Hot-Dip Coating” article and the Roumieu reference in an anhydrous and oxygen-free environment with the motivation to avoid detrimental effects of lithium interacting with water vapor and oxygen as taught by Wuqi. Therefore, the limitations of instant step S12 are rendered obvious. 

Min, which is analogous in the art of preparing a reference electrode, teaches that wrapping a separator film around the electrode portion of a reference electrode is beneficial to decrease contact 
Wuqi teaches the use of barrier layers (9 in annotated Wuqi Fig. 2 above) surrounding the reference electrode where contact is not desired within the electrochemical device (Wuqi translation page 3, para. 1). A person having ordinary skill in the art would be motivated by the teachings of Min to instead use separator material wrapped only on necessary portions – i.e., with minimum volume and area, such as wound only around the tab portion of modified Wuqi – to decrease the contact resistance and facilitate desirable electrical communication from the reference electrode tab of modified Wuqi. Thus, the remainder of instant step S15 is rendered obvious.

Thereby, all limitations of instant claim 1 are rendered obvious.

Regarding claim 9, Wuqi teaches a method for preparing a lithium ion battery with a reference electrode (method prepares reference electrode, Wuqi translation abstract), comprising the steps of:
(S10) preparing a reference electrode (method prepares reference electrode, Wuqi translation abstract), comprising:
(S11) cleaning and drying a reference electrode substrate (cleaning and drying of copper mesh, Wuqi translation step 3 on page 3);
(S12) welding the reference electrode substrate to a lower portion of a current collector metal sheet (welding of the copper mesh substrate to the auxiliary pole; end of 5 welded to 3.2, Wuqi translation Embodiment 2 step 5 on page 4) with a tab-film adhering thereto (tab 4 between mesh 5 and pole 3.2; Wuqi Figs. 1-2 – see annotations below – and translation page 3 Brief Description of the Drawings denoting tab 4; tab 4 is adhesion-sealed at edge of auxiliary pole 3.2 per Wuqi claim 3);

(S30) packaging in plastic the lithium ion battery (laminated battery encapsulated in aluminum plastic film, Wuqi abstract) implanted with the reference electrode under anhydrous and oxygen-free conditions (after preparation, reference electrode is moved into an argon gas glove box for subsequent processing per Wuqi page 3 step 3) to obtain the lithium ion battery with the reference electrode (final product is a three-electrode soft-packaged battery, Wuqi page 3 step 5).

In (S12), Wuqi fails to explicitly teach that the tab-film is adhered to an upper portion of the current collector.
Tamaki, which is analogous in the art of reference electrodes used within a battery laminate, teaches the use of a reference current collector along with the reference electrode such that the reference electrode is immobilized (Tamaki abstract). Tamaki also teaches the reference collector having a tab adhered thereto (Tamaki C17L30-33 and Fig. 3C) to achieve electrical communication between the electrochemical device, the reference electrode, and the tab which serves as a terminal (Tamaki C5L51-60).
Though Wuqi teaches that the reference collector (auxiliary pole 3.2 in Wuqi Figs. 1-2) is connected to the tab-film (tab 4, Wuqi Figs. 1-2) in a different orientation with the tab and the substrate (mesh 5, Wuqi Figs. 1-2) both being toward the same/lower portion of the collector, Tamaki teaches the 
Thus, a person having ordinary skill in the art would have found it obvious to modify Wuqi to have a similar structural orientation to that taught by Tamaki, such that the reference current collector acted to immobilize the reference electrode as desired and to further orient the tab to be adhered to the collector on the opposite side from the electrode substrate in order to achieve beneficial electrical communication as taught by Tamaki.
Furthermore Examiner notes that modifiers “lower portion” and “upper portion” of the current collector and tab-film are relative to the orientation of the reference electrode and that the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (MPEP 2144.04 VI C). A person having ordinary skill in the art would have found it obvious to orient the connection of the tab versus substrate onto opposite upper/lower sides of the current collector as needed to meet the desired design and avoid improper connection and issues such as short-circuiting between the substrate and the tab, for example.
Thus, step S12 in rendered obvious.

Further regarding claim 9, Wuqi fails to explicitly teach the steps of:
	 (S13) melting metal lithium into a liquid state in an anhydrous and oxygen-free environment, and continuously heating the liquid metal lithium to remove surface impurities;
(S14) immersing a lower portion of the reference electrode substrate welded with the current collector metal sheet into the liquid lithium and keeping the reference electrode substrate standing, so that the lower portion of the reference electrode substrate is coated with a metal lithium layer; and


	Wuqi does teach the coating of lithium metal onto the copper mesh substrate (see annotated Wuqi Fig. 2 above and translation Embodiment 1 first paragraph on page 4) but does not explicitly teach the method of dip-coating the substrate into molten lithium and wrapping such with a separator as in instant claim steps S13-S15.
The “Hot-Dip Coatings” article, which is analogous in the art of coating metal with metal, teaches that a coat layer can be produced by immersing a base metal in a bath of the molten coating metal (article pg. 1, para. 1) and teaches that such a coating technique is more cost-effective than electroplating (article pg. 1, para 2). The article further teaches that copper is a suitable base metal which can be dip-coated into a relatively low-melting temperature metal (pg. 1, para. 2). Note that it is known within the art that the melting temperature of lithium (180.5 °C) is lower than that of copper (1,085 °C), so the hot-dip technique would be functional between the two when copper is the base metal.
Since Wuqi teaches that the copper mesh substrate is to be coated with lithium, a person having ordinary skill in the art would have found it obvious to use simple substitution, thus employing the known hot-dip method taught by the “Hot-Dip Coating” article to yield a predictable coat of lithium onto the substrate of Wuqi. The simple substitution of one known element for another to obtain predictable results is prima facie obvious (MPEP 2143 I B). Examiner also notes the modifiers “lower portion” is relative to the orientation of the reference electrode substrate; however, it would have been obvious to dip-coat the lower portion of the substrate to allow for gravity to act upon the molten lithium.


Roumieu, which is analogous in the art of using lithium in manufacturing, teaches that in order to best obtain desired characteristics of lithium for use in industry, it is desirable to remove impurities from lithium in a molten state (Roumieu abstract and C1L4-26). Roumieu teaches that lithium purification occurs when the temperature of molten lithium is maintained between 400-700°C (Abstract). 
A person having ordinary skill in the art, when modifying Wuqi to employ the hot-dip coating method as taught by the Non-Patent Literature article above, would have found it obvious to continuously heat the molten lithium to maintain the high temperatures taught by Roumieu to achieve purity of the lithium coating and thus attain more desirable characteristics of pure lithium versus that with impurities.
Additionally, Wuqi does teach that lithium is sensitive to both oxygen and water vapor and thus should not be exposed to normal atmospheric conditions (Wuqi translation Background Technology section, second paragraph, page 2). Thus, a person having ordinary skill in the art would have found it obvious to apply the techniques of the “Hot-Dip Coating” article and the Roumieu reference in an anhydrous and oxygen-free environment with the motivation to avoid detrimental effects of lithium interacting with water vapor and oxygen as taught by Wuqi. Therefore, the limitations of instant step S12 are rendered obvious. 

Min, which is analogous in the art of preparing a reference electrode, teaches that wrapping a separator film around the electrode portion of a reference electrode is beneficial to decrease contact 
Wuqi teaches the use of barrier layers (9 in annotated Wuqi Fig. 2 above) surrounding the reference electrode where contact is not desired within the electrochemical device (Wuqi translation page 3, para. 1). A person having ordinary skill in the art would be motivated by the teachings of Min to instead use separator material wrapped only on necessary portions – i.e., with minimum volume and area, such as wound only around the tab portion of modified Wuqi – to decrease the contact resistance and facilitate desirable electrical communication from the reference electrode tab of modified Wuqi. Thus, the remainder of instant step S15 is rendered obvious.

In the alternative, regarding the S20 limitation of “inserting the reference electrode between a separator of a core of a lithium ion battery and an anode piece”, Tamaki teaches a layout in Figs. 1C 3C wherein a reference electrode is between a separator and an anode (reference electrode active medium 18 and reference current collector 20 are between negative active layer 10 and separator 22, Tamaki C4L16-46). Tamaki teaches such a configuration to keep the reference electrode and working electrode(s) electrically isolated (Tamaki C4L33-46) for a functional reference electrode.
A person having ordinary skill in the art would have found it obvious to modify the structure of Wuqi to ensure that the reference electrode was inserted between an anode and a separator to ensure proper functionality of the reference electrode.

Thereby, all limitations of instant claim 9 are rendered obvious.

Regarding claim 2 and claim 10, modified Wuqi teaches the limitations of claims 1 and 9 above and teaches before step (S 11), the method further comprises (S011) selecting porous foamed copper, 

Regarding claim 4 and claim 12, modified Wuqi teaches the limitations of claims 1 and 9 above and teaches the reference electrode substrate is welded to the lower portion of the current collector metal sheet (copper mesh 5 welded to lower portion of auxiliary pole 3.2, Wuqi Figs. 1-2 and translation Embodiment 2, step 5 on page 4) with the tab-film adhering to the upper portion thereof (tab 4 of Wuqi modified above per claim 1 to have the location of Tamaki tab 24, i.e. opposite the substrate on the current collector) so that the upper portion of the reference electrode substrate and the lower portion of the current collector metal sheet overlap each other (Wuqi Fig. 1 shows the overlap between the upper/outer edge of mesh 5 and the lower/inner portion of pole 3.2); and an area of the current collector metal sheet is smaller than that of the reference electrode substrate (3.2 is smaller than 5 per Wuqi Fig. 2).

Regarding claim 6 and claim 14, modified Wuqi teaches the limitations of claims 1 and 9 above and teaches in step (S13): the metal lithium is molten into a liquid state in an anhydrous and oxygen-free environment (Wuqi teaches lithium being sensitive to oxygen and water vapor exposure, as cited in regards to claim 1 above); and the liquid metal lithium is continuously heated to 200-500°C to remove surface impurities (purification occurs when the temperature of molten lithium is maintained between 400-700°C, Roumieu Abstract as cited above in regards to claim 1 – in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists; see MPEP 2144.05 I).

Regarding claim 7 and claim 15, modified Wuqi teaches the limitations of claims 1 and 9 above and teaches in step (S14), a lower portion of the reference electrode substrate with the current collector metal sheet welded on an upper portion thereof is immersed into the liquid lithium so that the lower portion of the reference electrode substrate is coated with the metal lithium layer (lower/innermost portion of copper mesh 5 is coated with lithium layer 6 per Wuqi Fig. 2).
Modified Wuqi fails to explicitly teach that when immersed into the liquid lithium, the lower portion of the substrate stands for 1-5 min. However, the “Hot-Dip Coatings” article as applied to modified Wuqi above in regards to claim 1 does teach that in hot-dip coating procedures, the immersion time is varied based on the desired coating thickness (“Hot-Dip Coatings” article, pg. 2 para. 2). Thus, immersion time is a result-effective variable which drives the resultant coating thickness of the molten lithium onto the substrate. See MPEP 2144.05 II.
From this teaching, a person having ordinary skill in the art would have found it obvious to use routine experimentation to arrive at the appropriate immersion time of the substrate within the liquid lithium in order to achieve the desired thickness of the lithium coating in modified Wuqi to meet the design requirements. 
Therefore, claims 7 and 15 are rendered obvious.

Regarding claim 8 and claim 16, modified Wuqi teaches the limitations of claims 1 and 9 above and teaches that in step (S15): the reference electrode welded with the current collector metal sheet is taken out from the liquid lithium and cooled (air-cooling is within the hot dip-coating procedure as taught by the “Hot-Dip Coatings” article, pg. 3 para. 2);
the separator wraps the whole reference electrode substrate to obtain the reference electrode with a separator coating (separation film completely wraps the electrode portion of the reference electrode, Min [0096]); and


Modified Wuqi fails to explicitly teach that in step (S15): a lower portion of the tab-film is coated with a layer of separator by a winding method; and the separator wraps the whole current collector metal sheet.
However, Min, as applied to modified Wuqi above, teaches toward wrapping the reference electrode in separator film at the minimum required area (Min [0037-0039]). Additionally, Tamaki teaches reference separator material and electric insulator material (22 and 23 in Tamaki Figs. 3) applied between the reference electrode, including reference active material and attached reference current collector and tab, and the working electrode(s) of the battery cell (Tamaki C5L19-60 and Figs. 3), thus preventing unwanted contact between the reference electrode and working electrodes. This teaching agrees with that of Wuqi in which barrier films are used to prevent unwanted contact between the various electrodes within the cell (Wuqi Fig. 2 and translation Embodiment 1 paragraph 1 on page 4).
A person having ordinary skill in the art would have found it obvious to wrap the separator taught by Min around all necessary parts of the reference electrode substrate, reference current collector, and tab in order to prevent undesirable electrical contact between these portions of the reference electrode and other components of the electrochemical cell in order to maintain proper functionality of the reference electrode.
Thus, claims 8 and 16 are rendered obvious.

Regarding claim 17, modified Wuqi teaches the limitations of claim 9 above and teaches in step (S20), the reference electrode is inserted between the separator of the core of the lithium ion battery and the anode piece in the anhydrous and oxygen-free environment, so that the upper end of the reference electrode is exposed from the core of the lithium ion battery (see citations above for these limitations of step S20 in regards to claim 9), but fails to explicitly teach that the upper end of the reference electrode is exposed from the battery core by 1-2 mm.
Wuqi does teach and example where the copper mesh is 5cm in length (Wuqi translation Embodiment 3 step 3 on page 5) and teaches that the portion of the reference electrode which is exposed outside the battery core (i.e., auxiliary pole 3.2) is shorter than the substrate (Wuqi Fig. 2). Tamaki, analogous in the art of reference electrode preparation and applied above in regards to claim 9, teaches that a reference current collector can be up to 20mm long but that the reference electrode must be kept sufficiently small in order to not reduce the capacity of the overall battery too significantly (Tamaki C14L38-48). Therefore, Tamaki teaches that the size of the reference electrode collector is a result-effective variable which effects the capacity output characteristics of the battery (and Tamaki Figs. 3-4 teach that the externally exposed portion of the reference electrode is smaller than the current collector thereof). 
Thus, a person having ordinary skill in the art would have been motivated to optimize the size of the reference electrode, including its exposed end portion, of Wuqi through routine experimentation to achieve desired functionality of the reference electrode while still maintaining desired battery capacity; see MPEP 2144.05 II. Furthermore, the size of an article is not a matter of invention; see MPEP 2144.04 IV A. From these teachings, a person having ordinary skill in the art would have found it obvious to size the reference electrode such that the overall size did not hinder the battery capacity and such that the exposed upper end was small compared to the overall reference electrode to achieve proper functionality thereof.


Regarding claim 18, modified Wuqi teaches the limitations of claim 9 above and teaches in step (S30), the lithium ion battery implanted with the reference electrode is packaged in plastic by an aluminum-plastic film (upper and lower aluminum plastic films package the laminated battery, Wuqi step 5 on page 3) under anhydrous and oxygen-free conditions (procedure carried out in protective argon gas glove box after reference electrode preparation per Wuqi step 3 on page 3) to obtain the lithium ion battery with the reference electrode (three-electrode soft-package battery is prepared, Technical Field section of Wuqi translation page 2).

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wuqi et al. (CN 106785068 A, as listed within the IDS dated 02/02/2021, with citations below a machine translation attached to this Office action), Tamaki et al. (US 8,679,677 B1), Non-Patent Literature Article “Dip Coating” (What When How, 2017, <https://what-when-how.com/materialsparts-and-finishes/hot-dip-coatings/>), Roumieu (US 4,738,716 A), and Min et al. (US 2018/0205049 A1), as applied to claims 1 and 9 above, and further in view of Non-Patent Literature Article "How to Clean Copper Packing Material" (Clawhammer Supply, 9 Feb 2016, <https://www.clawhammersupply.com/blogs/moonshine-still-blog/85088708-how-to-clean-copper-packing-material>).
Regarding claim 3 and claim 11, modified Wuqi teaches the limitations of claims 1 and 9 above and teaches the reference electrode substrate is cleaned with acetone or deionized water (deionized water used to clean copper mesh per Wuqi translation page 3, step 3), but fails to explicitly teach that the substrate is then aired for later use.

Wuqi does teach that the copper mesh is dried after cleaning (Wuqi translation page 3, step 3) but does not explicitly teach air-drying. However, air-drying is a known drying technique as taught by the Clawhammer Supply article. Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art (see MPEP 2143 E). Thus, a person having ordinary skill in the art would have found it obvious to try the air-drying technique as taught by Clawhammer Supply and expect successful drying of the copper mesh substrate of Wuqi.
Therefore, all limitations of claims 3 and 11 are rendered obvious.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wuqi et al. (CN 106785068 A, as listed within the IDS dated 02/02/2021, with citations below a machine translation attached to this Office action), Tamaki et al. (US 8,679,677 B1), Non-Patent Literature Article “Dip Coating” (What When How, 2017, <https://what-when-how.com/materialsparts-and-finishes/hot-dip-coatings/>), Roumieu (US 4,738,716 A), and Min et al. (US 2018/0205049 A1) as applied to claims 1 and 9 above, and further in view of Parikh (DPharma Group, "Vacuum Drying: Basics and Application", Chemical Engineering - New York - McGraw Hill Incorporated, April 2015, pp. 48-54).
Regarding claim 5 and claim 13, modified Wuqi teaches the limitations of claims 1 and 9 above and teaches after step (S12), the method further comprises: 
(S012) drying the reference electrode welded to the current collector metal sheet at 60-90°C (preparation of reference electrode includes oven-drying at 70°C, Wuqi translation page 5, Embodiment 3 step 3) in an anhydrous and oxygen-free environment (Wuqi teaches that lithium is coated on the 
transferring the reference electrode to an anhydrous and oxygen-free environment for storage after drying and cooling (copper mesh is cleaned, dried, then put into an argon gas glove box, Wuqi translation goal 3 on page 3; a protective argon gas environment is anhydrous and oxygen-free), 
wherein the current collector metal sheet is required for acquiring a current (acquiring/collecting a current is a standard function of a current collector), and the current collector metal sheet is made of nickel or aluminum (auxiliary pole 3.2 is made of aluminum, Wuqi translation Embodiment 1 para. 1 on pg. 4).

	Modified Wuqi fails to explicitly teach drying the reference electrode under vacuum for 4-7 h. Wuqi does teach that the overall battery cell is vacuumed during the packaging step (Wuqi translation page 5, step 5).
	Parikh, which is analogous in the art of processing heat-sensitive solid products (see tagline below title, pg. 48), teaches that vacuum-drying is a technique known in the chemical processing industry which advantageously decreases energy consumption, costs, processing times, and damage to the manufactured products (Parikh pgs. 48-49, Vacuum-drying advantages section). Since drying is an essential unit operation of Wuqi during the production of the reference electrode and since Parikh teaches that drying is one of the most energy-intensive unit operations (Parikh pg. 48, paras. 1-2), a person with ordinary skill in the art would be motivated to incorporate vacuum-drying to the oven-drying step of modified Wuqi. 
Additionally, it is known in the chemical arts that a liquid will boil at a lower temperature under vacuum conditions that at standard pressure. Parikh’s teaching on page 50, column 1, agrees with such 
Furthermore, though Wuqi teaches 24h of drying time for the overall battery (Wuqi translation page 5, step 5), Parikh teaches that drying processing times can be reduced with the inclusion of vacuum technology (Parikh pg. 49, column 1 and pg. 50 column 2), thus the vacuum drying time would be less than 24h when vacuum was applied to modified Wuqi. Parikh also teaches various factors – such as moisture content and drying kinetics in Table 2 on pg. 53 and batch size, temperature profile, liquid type/amount in Table 4 on pg. 54 – which affect vacuum drying operational parameters. Thus, a person having ordinary skill in the art would be motivated to use routine experimentation to determine the appropriate vacuum time to apply to modified Wuqi to achieve the desired final moisture content within the dried reference electrode. See MPEP 2144.05 II.
Therefore, claims 5 and 13 are rendered obvious.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wuqi et al. (CN 106785068 A, as listed within the IDS dated 02/02/2021, with citations below a machine translation attached to this Office action), Tamaki et al. (US 8,679,677 B1), Non-Patent Literature Article “Dip Coating” (What When How, 2017, <https://what-when-how.com/materialsparts-and-finishes/hot-dip-coatings/>), Roumieu (US 4,738,716 A), Min et al. (US 2018/0205049 A1), Non-Patent Literature Article "How to Clean Copper Packing Material" (Clawhammer Supply, 9 Feb 2016, <https://www.clawhammersupply.com/blogs/moonshine-still-blog/85088708-how-to-clean-copper-, and Parikh (DPharma Group, "Vacuum Drying: Basics and Application", Chemical Engineering - New York - McGraw Hill Incorporated, April 2015, pp. 48-54).
Regarding claim 19, Wuqi teaches a method for preparing a lithium ion battery with a reference electrode (method prepares reference electrode, Wuqi translation abstract), comprising the steps of:
(S100) preparing a reference electrode (method prepares reference electrode, Wuqi translation abstract), specifically comprising:
(S110) using porous foamed copper, foamed nickel, reticulated copper, or reticulated nickel as a reference electrode substrate (copper mesh is the reference substrate per the last paragraph on Wuqi translation page 2),
wherein the reference electrode substrate material may have an aperture of 50-500 µm (copper mesh is micropore in magnitude with a pore size of 0.4mm, i.e. 400 µm, in on dimension, Wuqi step 3 and further scheme step 3 on translation page 3);
cleaning the reference electrode substrate with acetone or deionized water (deionized water used to clean copper mesh per Wuqi translation page 3, step 3); 

(S120) welding the reference electrode substrate obtained in step (S110) to a lower portion of a current collector metal sheet (welding of the copper mesh substrate to the auxiliary pole; end of 5 welded to 3.2, Wuqi translation Embodiment 2 step 5 on page 4) with a tab-film adhering thereto (tab 4 between mesh 5 and pole 3.2; Wuqi Figs. 1-2 – see annotations below – and translation page 3 Brief Description of the Drawings denoting tab 4; tab 4 is adhesion-sealed at edge of auxiliary pole 3.2 per Wuqi claim 3), 
so that an upper portion of the reference electrode substrate and the lower portion of the current collector metal sheet overlap each other (Wuqi Fig. 1 shows the overlap between the upper/outer edge of mesh 5 and the lower/inner portion of pole 3.2), 

drying the reference electrode at 60-90°C (preparation of reference electrode includes oven-drying at 70°C, Wuqi translation page 5, Embodiment 3 step 3) in an anhydrous and oxygen-free environment (Wuqi teaches that lithium is coated on the reference electrode and lithium is sensitive to oxygen and water vapor; thus the lithium-coated substrate would be handled in an oxygen-free and anhydrous environment as cited/applied above in regards to claim 1),  
after drying and cooling, transferring the reference electrode to an anhydrous and oxygen-free environment for storage (copper mesh is cleaned, dried, then put into an argon gas glove box, Wuqi translation goal 3 on page 3; a protective argon gas environment is anhydrous and oxygen-free; cooling would occur upon removal from the oven environment), 
wherein the current collector metal sheet is required for acquiring a current (acquiring/collecting a current is a standard function of a current collector), and the current collector metal sheet is made of nickel or aluminum (auxiliary pole 3.2 is made of aluminum, Wuqi translation Embodiment 1 para. 1 on pg. 4)
	
(S130) coating a lower portion of the reference electrode substrate is coated with a metal lithium layer (lower/innermost portion of copper mesh substrate 5 is coated with lithium layer 6 per Wuqi Fig. 2 and Drawing Description at bottom of translation page 3)
(S200) inserting the reference electrode prepared in step (S100) between a separator of a core of the lithium ion battery and an anode piece (reference electrode mesh 5 is shown between upper barrier film 9 and negative nickel anode as shown in Wuqi Fig. 2) 

so that an upper end of the reference electrode is exposed from the core of the lithium ion battery (upper/outermost portion of reference electrode – i.e., pole 3.2 and portion of mesh 5 – is exposed from the core/package of the battery as seen at the top of Wuqi Fig. 1); and

(S300) packaging in plastic the lithium ion battery implanted with the reference electrode in step (S200) by an aluminum-plastic film (upper and lower aluminum plastic films package the laminated battery, Wuqi step 5 on page 3) 
under anhydrous and oxygen-free conditions (procedure carried out in protective argon gas glove box after reference electrode preparation per Wuqi step 3 on page 3) 
to obtain the lithium ion battery with the reference electrode (three-electrode soft-package battery is prepared, Technical Field section of Wuqi translation page 2).

In (S110), Wuqi fails to explicitly teach: the reference electrode substrate has a thickness of 0.1-1 mm, and an area of the reference electrode substrate is 1-10% that of an electrode piece of a lithium ion battery; and a subsequent step after washing in deionized water of then airing the reference electrode substrate for later use.
However, Wuqi Fig. 2 shows copper mesh being smaller in surface area than positive and negative electrode pieces 10 and 8. Tamaki, which is analogous in the art of reference electrode preparation, teaches that the area of a reference electrode collector is not restricted but preferably does not reduce the overall battery capacity more that 1-10% and can be the same size as its support (Tamaki C14L40-48). From these teachings, a person having ordinary skill in the art would have found it obvious to select the size of the reference electrode substrate to be sufficiently smaller than the 
Tamaki teaches a reference electrode collector support which is similar to the claimed reference electrode substrate in that it is can be made of copper and have a mesh collector formed thereon (Tamaki C10L2-5 and C14L8-18) and teaches this support having a thickness of 0.01 µm – 1000 µm (Tamaki C9L59-60), which is 0.00001 mm - 1 mm, thus overlapping with the instantly claimed range from 0.1-1 mm. Tamaki teaches that the thickness of the reference electrode within the battery laminate should be such that it is not a source of uneven displacement within the electrode stack and a uniform thickness of the composite electrode stack can be achieved and so that battery performance is predictable (Tamaki C4L50-54 and C1L32-35).
A person having ordinary skill in the art would have found it obvious to optimize the thickness of the reference electrode, including its substrate, to be within the range taught by Tamaki so as not to cause unevenness within the electrode stack and thus achieve predictable battery performance. See also MPEP 2144.05 I and MPEP 2144.05 II.

The Clawhammer Supply article, which is analogous in the art of cleaning copper mesh, teaches that after the copper mesh is rinsed well with clean water that it is left out to air-dry ("How to Clean Copper Packing Material" Clawhammer Supply article, page 2, last paragraph).


Thus, S110 is rendered obvious.

In (S120), Wuqi fails to explicitly teach that the tab-film is adhered to an upper portion of the current collector, nor that the reference electrode is dried under vacuum, nor that the current collector metal sheet has a thickness of 0.1-1 mm and a length of 10-30 mm.
Tamaki, which is analogous in the art of reference electrodes used within a battery laminate, teaches the use of a reference current collector along with the reference electrode such that the reference electrode is immobilized (Tamaki abstract). Tamaki also teaches the reference collector having a tab adhered thereto (Tamaki C17L30-33 and Fig. 3C) to achieve electrical communication between the electrochemical device, the reference electrode, and the tab which serves as a terminal (Tamaki C5L51-60).
Though Wuqi teaches that the reference collector (auxiliary pole 3.2 in Wuqi Figs. 1-2) is connected to the tab-film (tab 4, Wuqi Figs. 1-2) in a different orientation with the tab and the substrate (mesh 5, Wuqi Figs. 1-2) both being toward the same/lower portion of the collector, Tamaki teaches the attachment of a reference electrode onto its own current collector to beneficially immobilize the reference electrode and achieve electrical communication to a tab adhered thereto on the 
Thus, a person having ordinary skill in the art would have found it obvious to modify Wuqi to have a similar structural orientation to that taught by Tamaki, such that the reference current collector acted to immobilize the reference electrode as desired and to further orient the tab to be adhered to the collector on the opposite side from the electrode substrate in order to achieve beneficial electrical communication as taught by Tamaki.
Furthermore Examiner notes that modifiers “lower portion” and “upper portion” of the current collector and tab-film are relative to the orientation of the reference electrode and that the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (MPEP 2144.04 VI C). A person having ordinary skill in the art would have found it obvious to orient the connection of the tab versus substrate onto opposite upper/lower sides of the current collector as needed to meet the desired design and avoid improper connection and issues such as short-circuiting between the substrate and the tab, for example.

Wuqi does teach that the overall battery cell is vacuumed during the packaging step (Wuqi translation page 5, step 5).
	Parikh, which is analogous in the art of processing heat-sensitive solid products (see tagline below title, pg. 48), teaches that vacuum-drying is a technique known in the chemical processing industry which advantageously decreases energy consumption, costs, processing times, and damage to the manufactured products (Parikh pgs. 48-49, Vacuum-drying advantages section). Since drying is an essential unit operation of Wuqi during the production of the reference electrode and since Parikh teaches that drying is one of the most energy-intensive unit operations (Parikh pg. 48, paras. 1-2), a 
Additionally, it is known in the chemical arts that a liquid will boil at a lower temperature under vacuum conditions that at standard pressure. Parikh’s teaching on page 50, column 1, agrees with such in that the vaporization temperature required to remove a liquid is reduced during vacuum-drying. Since Wuqi dries the reference electrode at 70°C after rinsing the substrate in deionized water (as cited above), and 70°C is below the standard 100°C boiling point of water, a person having ordinary skill in the art would have found it obvious to include vacuum-drying as well within the procedure taught by Wuqi in order to vaporize the excess water within the copper mesh, as taught by Parikh.  
Furthermore, though Wuqi teaches 24h of drying time for the overall battery (Wuqi translation page 5, step 5), Parikh teaches that drying processing times can be reduced with the inclusion of vacuum technology (Parikh pg. 49, column 1 and pg. 50 column 2), thus the vacuum drying time would be less than 24h when vacuum was applied to modified Wuqi. Parikh also teaches various factors – such as moisture content and drying kinetics in Table 2 on pg. 53 and batch size, temperature profile, liquid type/amount in Table 4 on pg. 54 – which affect vacuum drying operational parameters. Thus, a person having ordinary skill in the art would be motivated to use routine experimentation to determine the appropriate vacuum time to apply to modified Wuqi to achieve the desired final moisture content within the dried reference electrode. See MPEP 2144.05 II.

Tamaki teaches that the thickness of the reference electrode within the battery laminate (including reference current collector 20, see Tamaki Figs. 2-4 and C4L33-36) should be such that it is not a source of uneven displacement within the electrode stack and a uniform thickness of the composite electrode stack can be achieved and so that battery performance is predictable (Tamaki C4L50-54 and C1L32-35). Tamaki teaches that the thickness of current collector support can be 0.01 µm – 1000 µm 
A person having ordinary skill in the art would have found it obvious to optimize the thickness of the reference electrode, including its current collector, to be within the range taught by Tamaki so as not to cause unevenness within the electrode stack and thus achieve predictable battery performance and would have further found it obvious to optimize the length of the current collector to be within the range taught by Tamaki with the motivation to maintain desired output capacity of the battery. See also MPEP 2144.05 I and MPEP 2144.05 II.

Furthermore, in the alternative, regarding the S120 limitation of “inserting the reference electrode between a separator of a core of a lithium ion battery and an anode piece”, Tamaki teaches a layout in Figs. 1C 3C wherein a reference electrode is between a separator and an anode (reference electrode active medium 18 and reference current collector 20 are between negative active layer 10 and separator 22, Tamaki C4L16-46). Tamaki teaches such a configuration to keep the reference electrode and working electrode(s) electrically isolated (Tamaki C4L33-46) for a functional reference electrode.
A person having ordinary skill in the art would have found it obvious to modify the structure of Wuqi to ensure that the reference electrode was inserted between an anode and a separator to ensure proper functionality of the reference electrode.

Thus, all limitations of step S120 are rendered obvious.

In (S130), modified Wuqi fails to teach the procedure of melting metal lithium into a liquid state in an anhydrous and oxygen-free environment, and continuously heating the metal lithium to 200-500°C to remove surface impurities of the liquid metal lithium; immersing a lower portion of the reference electrode substrate, for which the current collector metal sheet is welded to the upper portion thereof in step (S120) into the liquid lithium and keeping the reference electrode substrate standing for 1-5 min, wherein the metal lithium layer has a thickness of 10-100 μm; taking out and cooling the reference electrode, and coating a lower portion of the tab-film with a layer of separator by a winding method to wrap the current collector metal sheet and the reference electrode substrate to obtain the reference electrode with a separator coating, wherein the separator is made of porous polypropylene, porous polyethylene, porous polypropylene with a ceramic coating, polyethylene with a ceramic coating, or a non-woven fabric with a ceramic coating.

The “Hot-Dip Coatings” article, which is analogous in the art of coating metal with metal, teaches that a coat layer can be produced by immersing a base metal in a bath of the molten coating metal (article pg. 1, para. 1) and teaches that such a coating technique is more cost-effective than electroplating (article pg. 1, para 2). The article further teaches that copper is a suitable base metal which can be dip-coated into a relatively low-melting temperature metal (pg. 1, para. 2). Note that it is known within the art that the melting temperature of lithium (180.5 °C) is lower than that of copper (1,085 °C), so the hot-dip technique would be functional between the two when copper is the base metal. Air-cooling is also within the hot dip-coating procedure as taught by the “Hot-Dip Coatings” article, pg. 3 para. 2
Since Wuqi teaches that the copper mesh substrate is to be coated with lithium, a person having ordinary skill in the art would have found it obvious to use simple substitution, thus employing the prima facie obvious (MPEP 2143 I B). Examiner also notes the modifiers “lower portion” is relative to the orientation of the reference electrode substrate; however, it would have been obvious to dip-coat the lower portion of the substrate to allow for gravity to act upon the molten lithium.
Additionally, the “Hot-Dip Coatings” article teaches that the immersion time is varied based on the desired coating thickness (“Hot-Dip Coatings” article, pg. 2 para. 2). Thus, immersion time is a result-effective variable which drives the resultant coating thickness of the molten lithium onto the substrate. See MPEP 2144.05 II. Furthermore, Wuqi teaches that an aperture size within the copper mesh substrate is 400µm in one direction and that the lithium coating uniformly covers the mesh surfaces within the micropores (Wuqi Embodiment 3 step 3 on translation page 5); thus, a person having ordinary skill in the art would have found it obvious to ensure that the lithium coating thickness was less than 400µm in order to avoid clogging the micropores of the copper mesh of Wuqi when applying the hot-dip coating. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists; see MPEP 2144.05 I – the instantly claimed range of 10-100µm falls within the Wuqi interpretation teaching the coating necessarily being less than 400µm.
From these teaching, a person having ordinary skill in the art would have found it obvious to use routine experimentation to arrive at the appropriate immersion time of the substrate within the liquid lithium in order to achieve an optimal thickness of the lithium coating in modified Wuqi to meet the desired design requirements. 

Roumieu, which is analogous in the art of using lithium in manufacturing, teaches that in order to best obtain desired characteristics of lithium for use in industry, it is desirable to remove impurities from lithium in a molten state (Roumieu abstract and C1L4-26). Roumieu teaches that lithium 
A person having ordinary skill in the art, when modifying Wuqi to employ the hot-dip coating method as taught by the Non-Patent Literature article above, would have found it obvious to continuously heat the molten lithium to maintain the high temperatures taught by Roumieu to achieve purity of the lithium coating and thus attain more desirable characteristics of pure lithium versus that with impurities.
Additionally, Wuqi does teach that lithium is sensitive to both oxygen and water vapor and thus should not be exposed to normal atmospheric conditions (Wuqi translation Background Technology section, second paragraph, page 2). Thus, a person having ordinary skill in the art would have found it obvious to apply the techniques of the “Hot-Dip Coating” article and the Roumieu reference in an anhydrous and oxygen-free environment with the motivation to avoid detrimental effects of lithium interacting with water vapor and oxygen as taught by Wuqi. 

Min, which is analogous in the art of preparing a reference electrode, teaches that wrapping a separator film around the electrode portion of a reference electrode is beneficial to decrease contact resistance when the separator film is wrapped in a cap shape covering minimum volume and area (Min [0037-0039]). Additionally, Min teaches that the separation film can be made of organic/inorganic composite porous material or polyolefin-based polymer (Min [0040]).
Wuqi teaches the use of barrier layers (9 in annotated Wuqi Fig. 2 above) surrounding the reference electrode where contact is not desired within the electrochemical device (Wuqi translation page 3, para. 1). A person having ordinary skill in the art would be motivated by the teachings of Min to instead use separator material wrapped only on necessary portions – i.e., with minimum volume and 

Thus, S130 is rendered obvious.

In S200, modified Wuqi fails to teach that the upper end of the reference electrode is exposed from the core of the lithium ion battery by 1-2 mm.
Wuqi does teach and example where the copper mesh is 5cm in length (Wuqi translation Embodiment 3 step 3 on page 5) and teaches that the portion of the reference electrode which is exposed outside the battery core (i.e., auxiliary pole 3.2) is shorter than the substrate (Wuqi Fig. 2). Tamaki, analogous in the art of reference electrode preparation and applied above in regards to claim 9, teaches that a reference current collector can be up to 20mm long but that the reference electrode must be kept sufficiently small in order to not reduce the capacity of the overall battery too significantly (Tamaki C14L38-48). Therefore, Tamaki teaches that the size of the reference electrode collector is a result-effective variable which effects the capacity output characteristics of the battery (and Tamaki Figs. 3-4 teach that the externally exposed portion of the reference electrode is smaller than the current collector thereof). 
Thus, a person having ordinary skill in the art would have been motivated to optimize the size of the reference electrode, including its exposed end portion, of Wuqi through routine experimentation to achieve desired functionality of the reference electrode while still maintaining desired battery capacity; see MPEP 2144.05 II. Furthermore, the size of an article is not a matter of invention; see MPEP 2144.04 
Therefore, S200 is rendered obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664.  The examiner can normally be reached on M-W, generally available 9a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721